FILED
                            NOT FOR PUBLICATION                              JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DELANEY E. SMITH, JR., Pharma D                  No. 14-55189
MD,
                                                 D.C. No. 2:11-cv-04996-PA-FMO
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

COUNTY OF LOS ANGELES; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Delaney E. Smith, Jr. appeals pro se from the district court’s January 3, 2014

order striking documents from the docket. We have jurisdiction under 28 U.S.C. §

1291. We review for an abuse of discretion. Ready Transp., Inc. v. AAR Mfg.,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc., 627 F.3d 402, 404 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion in exercising its inherent power

to strike Smith’s filings from the docket because they were filed nearly thirteen

months after the district court closed the case, and the district court had previously

directed the district court clerk to reject any future filings that Smith made in the

case. See id. (explaining that federal district courts have the “inherent power to

control their docket” (internal quotation marks and citations omitted)).

      We lack jurisdiction to consider any of the district court’s prior rulings

because Smith failed to file a timely notice of appeal. See Fed. R. App. P. 4(a)(1)

(a notice of appeal must be filed within 30 days after the date of entry of the

judgment).

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                       14-55189